Citation Nr: 1818269	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO. 12-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) following a January 2015 remand in which the Board inferred a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). In an August 2017 remand, the Board referred the issue for submission to the Director of Compensation Service for extraschedular consideration. In a December 2017 memorandum, the Director denied a TDIU on an extraschedular basis. The matter has returned to the Board for further review.

FINDINGS OF FACT

1. The Veteran's service-connected disabilities do not meet the criteria for the assignment of a TDIU on a schedular basis.

2. The preponderance of the competent and credible evidence is against a finding that the Veteran's service-connected disabilities present such an exceptional disability picture that the available schedular evaluations are inadequate.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.71a, 4.124a, Diagnostic Codes 5149, 5219, 5243, 8520 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

There is no indication in this record of a failure to notify. Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records, including records from the Social Security Administration (SSA), have been secured to the extent possible. In addition, VA examinations were scheduled for August 2015 and July 2015. However, the Veteran failed to report for the examinations. Absent a showing of good cause, a veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.655(b). See generally VAOPGCPREC 4-91 (Feb. 13, 1991). The Board further emphasizes that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been substantial compliance with prior remand directives. In its August 2017 remand, the Board directed the RO to submit the issue of a TDIU to the Director of Compensation Services for extraschedular consideration. As noted above, the Director considered the claim and denied it. As such, the additional development of the evidence substantially complies with these directives. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria & Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war. When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background. It must be shown that the service-connected disability produces unemployability without regard to advancing age. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his or her case outside of the norm. The sole fact that he or she is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, service connection is currently in effect for amputation of third and fourth fingers with osteoarthritis, rated at 20 percent; a herniated disc, rated at 20 percent; and lumbosacral radiculopathy of the left lower extremity, rated at 20 percent. Therefore, the Veteran's service-connected disabilities do not meet the criteria for the assignment of a TDIU on a schedular basis. See 38 C.F.R. § 4.16. In a December 2017 memorandum, the Director of Compensation Service denied a TDIU on an extraschedular basis. Accordingly, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extraschedular TDIU evaluation under 38 C.F.R. § 4.16(b).

The record reflects that the Veteran worked in construction from 1988 to 2000 and as a dishwasher and cook from 1990 to 1991. See December 2009 SSA work history report. He stopped working in 2000 and began receiving SSA disability benefits after sustaining a back injury in 1999 when he fell off a ladder. See August 2001 VA neurosurgery note.

During a February 2010 SSA disability examination, the Veteran reported that he was able to cook and do household chores, but needed help putting on his socks and shoes. He also reported pain when climbing stairs and difficulty bending and squatting. In addition, the Veteran indicated that he used a computer, can lift about 20 pounds, and can sit and stand for about 20 minutes. He also stated that he was able to drive but did not have a license. In contemporaneous SSA reports, the Veteran indicated that he could write, dial a telephone, walk, shop, feed himself, and read. However, he also indicated that he could not shave due to his right hand disability, could not cut his toenails, and used ambulatory devices. Further, the Veteran reported difficulty with lifting, squatting, bending, standing, walking, sitting, kneeling, stair climbing, seeing, memory, completing tasks, concentration, and using hands. See February 2010 SSA neurologic and orthopedic supplemental report; February 2010 SSA psychiatric review technique note; February 2010 SSA function report. In an April 2010 SSA disability determination, the Veteran was found to be disabled due to discogenic and degenerative disorders of the back and chronic obstructive pulmonary disorder (COPD).

In November 2010, the Veteran underwent a VA examination of his right hand and back disabilities. The examiner noted abnormal ranges of motion (ROM) of the right long finger and right ring finger with painful movement. The examiner also noted ankylosis of the right proximal interphalangeal (PIP) joint that caused decreased ability to grasp objects, decreased ability to perform fine movements, and decreased dexterity. In addition, the examiner noted problems carrying heavy objects that required the use of two hands and a moderate effect on engaging in chores, sports, and recreation due to the right hand disability. With respect to the back disability, the examiner noted an abnormal ROM of the thoracolumbar spine as well as decreased sensation to pinprick and light touch in left leg, foot, and toes. The Veteran reported severe and constant back pain in the mid low back that radiated down his left leg to his toes along with numbness and tingling. He also reported severe weekly flare-ups lasting up to 2 days that resulted in additional limitation of motion as well as an incapacitating episode 6 months prior.
In July 2010, the Veteran was admitted to a VA Domiciliary Residential Rehabilitation Treatment Program (DRRTP). See May 2011 VA discharge summary. During his admission, the Veteran had comprehensive psychosocial, medical, education, nursing, housing, and vocational assessments. The assessment identified multiple physical and mental problems, including hypertension, chronic low back pain, bronchitis, opiate dependence, anxiety, and an inability to sustain housing. Vocational services also assisted the Veteran with finding volunteer work due to an inability to be gainfully employed. 
The Veteran visited a VA psychology provider in March 2011. The Veteran stated that he was a high school graduate, that he had completed a 2 year technical training program in electronics, and that he had stopped working because of his chronic pain and physical limitations.  Examinations regarding the Veteran's service-connected disabilities were scheduled for August 2015 and July 2015. However, the Veteran failed to report to these examinations.

Upon this review of the record, the Board finds that the Veteran's service-connected disabilities do not warrant entitlement to TDIU on an extraschedular basis. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thus, initially, there must be a comparison between the level of severity and symptoms of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, the Board finds that the level of symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria. The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The Board acknowledges that the Veteran's service-connected right hand, back, and left power extremity disabilities result in functional limitations, including painful and limited range of motion of the right hand and back as well as decreased sensation of the left leg. However, such effects are already encompassed by the respective rating criteria. See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5149, 5219, 5243, 8520. While the record reflects an incapacitating episode of back pain in 2010, it does not reflect frequent episodes or visits to the emergency room that would interfere with employment. Moreover, the Board notes that the most recent available medical evidence indicates that the Veteran can still engage in sedentary work that involves reading, using computers, and dialing telephones. While the Veteran's service-connected disabilities clearly limit his ability to engage in certain activities, such as construction work, there is insufficient evidence to conclude that they alone preclude all forms of substantially gainful employment.

The Board acknowledges the evidence of record that the Veteran is unable to secure and maintain substantially gainful employment. During his DRRTP admission, a vocational assessment noted that the Veteran was unable to be gainfully employed. Further, the SSA found the Veteran to be disabled due to, in part, his service-connected back condition. However, the Board notes that neither the DRRTP assessment nor the SSA determination found the Veteran to be substantially and gainfully unemployed solely due to his service-connected disabilities. Assessments from the Veteran's DRRTP admission noted a multitude of physical and mental conditions, many of them nonservice-connected. In addition, the SSA disability determination also found the Veteran to be disabled due to his nonservice-connected COPD. Therefore, it is not clear that his current unemployability is solely due to his service-connected disabilities. The Veteran was afforded an opportunity to present to a VA examination that could have yielded favorable medical evidence in this regard. Unfortunately, as stated above, the Veteran failed to report to those examinations without good cause shown. 

As such, in light of the absence of exceptional factors associated with the Veteran's service-connected disabilities, the Board concludes that the criteria for a TDIU, including on an extraschedular basis, have not been met. 38 C.F.R. §§ 3.102, 4.16.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim for a TDIU, that doctrine is not helpful to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


